Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Zafonte on behalf of Joseph Saphia on 2/15/2022.

The application has been amended as follows: 

Claim 1. A connecting sleeve for anchoring shafts of two oppositely arranged prostheses on an elongate bone, comprising a first receiving bush configured for receiving a shaft of one of the prosthesis at one end of the connecting sleeve and a second receiving bush configured for receiving a shaft of the other prosthesis at an opposite end of the connecting sleeve, and a separable coupling region that is arranged between said first receiving bush and said second receiving bush and is connectable in such a way as to resist shear and rotation, wherein: the receiving bushes, at their side directed toward the coupling region, each have a fork that interact with each other, wherein each fork comprises fork tines and a fork base, flanks of the forks being inward facing surfaces of each fork tine; and a fitting block is arranged at the base of each fork wherein, in each fitting block, a receiving bore for the fastening screw is provided transversely with respect to the direction of extent of each fork, and the lateral sides of each fitting block are inclined toward each other, with the smaller spacing in the direction of the fork tines of the respective fork comprising each fitting block, wherein the fork flanks are inclined in a complementary manner, and the distance from a receiving opening in at least one of the forks to the respective fork base is greater than the distance from the receiving bore in the fitting block to said respective fork base.  

Claim 7 now depends from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest two oppositely arranged prostheses on an elongate bone, each prosthesis having an anchoring shaft and a receiving bush, for receiving the shaft on the other prosthesis, and an interacting fork having tines and a fitting block arranged at a base between the tines, such that flanks of each fork’s tines bear in a planar manner on lateral sides of the fitting block of the other fork in a mounted state, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774